82594: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35977: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82594


Short Caption:LEIBEL (TATIANA) VS. STATECourt:Supreme Court


Related Case(s):68113, 77989


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 14-CR-0062Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/03/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTatiana Leibel
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						Matthew S. Johnson
							(Douglas County District Attorney/Minden)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/08/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-06725




03/17/2021Notice/IncomingFiled Respondent's Notice of Appearance for Matthew S. Johnson. (SC)21-07769




03/18/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)21-07807




03/25/2021MotionFiled Proper Person Motion for Appointment of Counsel. (SC)21-08541




04/02/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion for appointment of counsel.  The motion for appointment of counsel is denied at this time.  (SC)21-09558




04/19/2021Notice/IncomingFiled Proper Person Certificate of Service for his Informal Brief. (SC)21-11270




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 1. (SC)21-11313




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 2. (SC)21-11314




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 3. (SC)21-11315




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 4. (SC)21-11316




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 5. (SC)21-11317




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 6. Part 1. (SC)21-11320




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 6. Part 2. (SC)21-11322




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 7. (SC)21-11318




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 8. (SC)21-11319




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 9. (SC)21-11321




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 10. Part 1. (SC)21-11324




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 10. Part 2. (SC)21-11325




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 11. Part 1. (SC)21-11326




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 11. Part 2. (SC)21-11327




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 12. (SC)21-11328




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 13. (SC)21-11329




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 14. (SC)21-11330




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 15. (SC)21-11331




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 16. (SC)21-11332




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 17. (SC)21-11350




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 18. Part 1. (SC)21-11333




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 18. Part 2. (SC)21-11334




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 19. (SC)21-11335




04/19/2021Record on Appeal DocumentsFiled Record on Appeal. Vol. 20. (SC)21-11336




04/20/2021Record on Appeal DocumentsFiled Record on Appeal Certification. (SC)21-11355




04/20/2021BriefFiled Proper Person Informal Brief. (SC)21-11443




04/21/2021Record on Appeal DocumentsFiled Record on Appeal Index. (SC)21-11570




04/21/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. (SEALED) Presentence Investigation Report. (SC)


06/03/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


10/01/2021MotionFiled Proper Person Motion for Subpoena for Conflicting Evidence in Support of Appeal. (SC)21-28287




10/21/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion asking this court to subpoena certain telephone records.  Appellant's motion is denied.  (SC)21-30318




11/08/2021MotionFiled Proper Person Appellant's Notice of Motion to Reconsider Decision.  (SC)21-32065




11/08/2021Notice/OutgoingIssued Notice to Provide Proof of Service - Notice of Motion to Reconsider Decision.  Due date: 7 days.  (SC)21-32071




11/15/2021Notice/IncomingFiled Proper Person's Proof of Service for Motion to Reconsider. (SC)21-32733




12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35977





Combined Case View